DETAILED ACTION
This office action is in response to communications filed on October 1, 2019 in which claims 1-20 are considered below.

Allowable Subject Matter 

1.      	Claims 1-20 are allowable.
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claims 1 and 13 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. Claim 1 and 13 recites “determining, by the processing circuitry, a throttle amount and a braking amount to change the actual driving speed to the target driving speed and applying, by the processing circuitry, the determined throttle amount and braking amount to the vehicle based on the determined control mode". The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663